08/17/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 21-0393


                                       OP 21-0393


DOMINIC KEITH LEE,
                                                                      FILED
                                                                       AUG 1 7 2021
              Petitioner,                                            BON/Verl Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of Montana
       v.
                                                                   ORDER
STA 1.E, OF MONTANA,
BOB OLSON, Administrator,
S.T.A.R.T.,

              Respondents.



      Representing himself, Dominic Keith Lee has filed a Petition for Writ of Habeas
Corpus, requesting release after his March 2021 arrest that led to the revocation of his
conditional release. Lee contends that his incarceration is illegal and that he should be
returned to his former custody level. He asserts violations of constitutional due process,
state law, and policy of the Department of Corrections (DOC). We amend the caption to
include the Administrator's name ofthe S.T.A.R.T. program where Lee is placed.I
      Lee explains that he was arrested on March 19, 2021, for felony assault with a
weapon and transporthd to Flathead County Jail. Lee was on conditional release, or
probation, at the fime. While in jail, Lee received verbal notice of a hearing from his
Probation and Parole Officer. Lee states that the hearing occurred on March 31, 2021, and
that his Probation and Parole Officer, PO II David Dowell, and himself were present. Lee
provides that: "There was 'one singular violation' presented by the [DOC], that being an
arrest for a felony. The hearing was recorded. David Dowell revokes Mr. Lee[']s
conditional release and in that hearing said that if the felony was dismissed, dropped to a'




I S.T.A.R.T. stands for Sanction Treatment Assessment Revocation and Transition, an offender
housing and services program with direct supervision, located in Anaconda, Montana.
lower charge, or acquittal then I would be released back to my previous custody level but
possibly with a GPS monitor."
      Lee contends that "the lone revocation charge of the felony arrest was dismissed"
which should vacate the hearing and its results. He cites to HB 66 and the 2017 legislative
changes to the probation statutes. See §§ 46-23-1015, and 46-23-1028, MCA (2017). Lee
argues that the grid, Montana Incentives and Interventions Grid (MIIG), should apply to
him when imposing a sanction. Lee states that he has sought resolution through the DOC
to no avail. Lee further contends that his due process rights have been violated.
       We requested and reviewed the dockets and judgments from the Flathead County
District Court. On February 23, 2018, the District Court sentenced Lee to the DOC for
seven years with two years suspended for felony criminal endangerment after he entered a
guilty plea in November 2017. Lee did not appeal or seek sentence review. The'last
docketed activity was May 31, 2018, when Lee's counsel filed a Notice of Termination of
Attorney/Client Relationship. The State of Montana filed new charges in March 2021. On
June 17, 2021, the District Court accepted Lee's guilty plea to misdemeanor disorderly
conduct and misdemeanor criminal mischief, imposing a fine and restitution. The court
sentenced him to the Flathead County Jail for 180 days suspended for the second
misdemeanor and awarded credit for 86 days oftime previously in custody.
       Lee is correct that his felony was reduced to a misdemeanor charge, but he is
incorrect that he should be restored to conditional release. The issue is whether the 2017
statutes and its amendments concerning MIIG apply to Lee. We conclude that the 2017
statutes do not apply here because the amendments became effective on May 19, 2017.
Section 46-23-1015, MCA (2017 Mont. Laws ch. 390, § 13). Lee committed the offense
of felony criminal endangerment on April 16, 2017, in Flathead County, before the
amendment's effective date. The 2015 versions of§§ 46-23-1012, and 46-23-1015, MCA,
apply to him.
       Lee violated his condition of probation when he was arrested for a new offense.
Section 46-23-1012(1), MCA (2015). Lee is entitled to an "informal probation violation
                                        2
intervention hearine when his Probation and Parole Officer becomes aware of a new
offense.   Sections 46-23-1012(3)(b) and 46-23-1015, MCA (2015). -A conditional
discharge may be revoked if, within the tiinc remaining on the sentence that was
conditionally discharged, the individual[,] . . . is charged with a misdemeanor offense for
which the individual could be sentenced to incarceration for a period of more than 6
months[1" Lee was convicted oftwo misdemeanors and received a suspended sentence of
six months. Lee rnay be placed in a day reporting program, pursuant to § 46-23-1015(3),
MCA. See also § 53-1-203, MCA (2015).
       Lee has not demonstrated illegal incarceration, and he is not entitled to relief. Miller
v. Eleventh Judicial Dist. Ct., 2007 MT 58,'1114, 336 Mont. 207, 154 P.3d 1186. There is
no other resolution because the DOC has authority to revoke his conditional release.
Section 46-23-1020(2), MCA. Lee is not entitled to his release or a recording ofthe hearing
because his confinement is legal. We conclude that his due process rights have not been
violated nor have violations occurred under DOC policy or state law.
       IT IS ORDERED that Lee's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
ofrecord; to Bob Olson, Program Administrator, 801 MT Hwy.48, Anaconda, MT,59711;
and to Dominic Keith Lee at the address provided.
       DATED this          day of August, 2021.



                                                                 Chief Justice


                                                       S24 /r1 JUL



                                               _3
    Justices




4